Citation Nr: 0706506	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-09 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied the 
veteran's attempt to reopen his claim for service connection 
for a "nervous condition."  

While the veteran claims entitlement to service connection 
for a "nervous condition," review of the record reveals 
that the veteran's claim involves service connection for a 
psychiatric disorder.  The Board has rephrased the issue to 
more accurately reflect the disability at issue.  

In March 2004, a hearing was held before Mark W. Greenstreet 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board in December 2004, 
when the Board found that new and material evidence had been 
submitted.  The claim for service connection for psychiatric 
disorder was reopened and the Board remanded for examination 
of the veteran, medical opinions, and adjudication of the 
issue of service connection.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of alcohol 
dependence.  

2.  Service connection is not in effect for any disability.

3.  There is no competent medical evidence which establishes 
that any psychiatric disorder diagnosed after service is 
related to military service.


CONCLUSION OF LAW

A psychiatric disorder, was not incurred in, or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
January 2001, January 2003, and January 2005 satisfied the 
duty to notify provisions.  The veteran's service medical 
records, private medical records, and VA medical records have 
been obtained; he has been accorded recent VA Compensation 
and Pension examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  This 
appeal was readjudicated in a May 2006 Supplemental Statement 
of the Case which was subsequent to the most recent letter 
which satisfied the notice and duty to assist provisions.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for a psychiatric 
disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if the psychosis manifests to a degree of at 
least 10 percent within the first year following active 
service 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In the present case, service connection is in 
effect for a low back disability at a 100 percent disability 
rating, so the Board must address whether, the claimed 
psychiatric disability has been caused secondary to the 
service-connected disability.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury or with a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service medical records are complete.  A July 
1970 consultation sheet revealed that the veteran was having 
problems "sleeping at night - situational problems."  The 
provisional diagnosis was anxiety reaction and the veteran 
was referred to a psychiatric clinic for evaluation.  
However, on psychiatric examination the veteran denied 
trouble sleeping and situational problems.  Instead, he 
reported becoming "shaky" when taking Tedral to treat his 
asthma.  The assessment was "no psychiatric disease."  In 
September 1970, separation examination of the veteran was 
conducted.  The veteran reported having depression, excessive 
worry, and nervous trouble.  However, clinical psychiatric 
and neurologic evaluation was normal, with no abnormality 
noted by the examining physician.  The examining physician 
specifically noted that the veteran had "excessive worry and 
nervousness in March 1970 related to financial problems and 
medication he was taking for asthma (Tedral).  Seen in NP 
[neuropsychiatry] clinic in July 1970 with no psychiatric 
disease found."   

There is a large volume of private and VA medical evidence of 
record which spans the period of time from 1974 to the 
present.  This evidence reveals that the veteran has been 
diagnosed with alcohol abuse and dependence since that time.  
Private hospital records dated April 1974 reveal a diagnosis 
of "alcoholism," while VA hospital records dated February 
1981 indicate a diagnosis of "chronic alcohol abuse."  

A private hospital discharge summary dated May 1984 reveals 
diagnoses of continuous alcohol dependence and a single 
episode of major depression.  Private medical records dated 
in 1988 reveal continued treatment for these diagnoses.

A January 1991 hospital discharge summary also reveals a 
diagnosis of recurrent major depression and alcohol 
dependency.  This record states that the veteran had 
depressive and psychotic symptoms on admission to the 
hospital.    Subsequently, an August 1993 private medical 
record problem list only indicates a "history of depression 
with psychotic features."  A private consultation report 
dated April 1995 reveals diagnoses of depression and alcohol 
dependence.  

In March 2004, the veteran presented sworn testimony before 
the undersigned Veterans Law Judge.  He testified that he 
became shaky and nervous during service.  However, he and his 
representative did not disagree with the phrasing of the 
issue on appeal as involving service connection for a 
psychiatric disorder as opposed to a physical neruologic 
disorder.  

In February 2005, a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was alcohol abuse and mood 
disorder with depressive features due to a seizure disorder.  

In February 2006, the most recent VA psychiatric examination 
of the veteran was conducted.  The veteran reported to the 
examiner that he was claiming service connection for a 
physical neurologic disorder.  He alleged that the medication 
Tedral he took to treat his asthma during service caused him 
to develop physical shaking.  He did admit that he had not 
taken this medication in years.  However, the examiner 
indicated it was difficult to ascertain what exact meaning 
the veteran was ascribing to the term "nerves."  At times 
the veteran used the term to report psychiatric symptoms such 
as anxiety and a general feeling of nervousness.  At other 
times he used the term to report physical symptoms of shaking 
and spasms of his arms and legs.  The examiner specifically 
reviewed the veteran's medical history and noted that his 
diagnosis of seizures was post-service and appeared to be 
related to post-service head injuries.  Moreover, the 
examiner indicated that the veteran's seizure disorder was 
exacerbated by the veteran's continued alcohol and drug 
abuse, and that all of the medial evidence of record also 
indicated the presence of prior psychotic symptoms only when 
alcohol had been used by the veteran.  The diagnosis was 
alcohol dependence.  The examiner indicated that no diagnosis 
of anxiety or depression was warranted based on a lack of 
current symptoms.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  
There is no evidence of any diagnosis of any chronic, 
acquired psychiatric disorder during service.  With the 
exception of alcohol dependence, there is no diagnosis of a 
current psychiatric disability based on the findings of the 
2006 VA examination.  To the extent that there are post-
service diagnoses of depression and mood disorders, there is 
no competent medical evidence linking any of these diagnoses 
to the veteran's military service.  Nor is there evidence of 
a diagnosis of a psychosis within a year after the veteran 
separated from service.  To the extent that there is evidence 
of record linking a mood disorder to the veteran's seizure 
disorder (epilepsy), this disability is not service-
connected, and the evidence of record clearly indicates that 
this disability was caused by post-service head injury.  To 
the extent that the veteran is diagnosed with alcohol and 
drug dependence, the present law prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a appellant's own 
alcohol or drug abuse.  VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990. See VAOPGCPREC 7- 99; VAOPGCPREC 2-
98.

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit indicated that veterans 
could recover only if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  In the present case, the veteran is not service-
connected for any disability alcohol dependence could be 
secondary to.  

The overwhelming weight of the evidence is against the 
veteran's claim.  There is simply no evidence of record 
showing that any current psychiatric disability, if it 
exists, is in any way related to the veteran's active 
military service.  Accordingly, service connection must be 
denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .") [Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998)]

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


